Case 21-20369-GLT              Doc 8      Filed 02/24/21 Entered 02/24/21 10:23:25                        Desc Main
                                          Document      Page 1 of 1                                       FILED
                                                                                                          2/24/21 9:01 am
                                                                                                          CLERK
                                                                                                          U.S. BANKRUPTCY
                       IN THE UNITED STATES BANKRUPTCY COURT
                                                                                                          COURT - WDPA
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


In re:                                                      :   Case No. 21-20369-GLT
                                                            :   Chapter 11
Rum Runners, PA LLC                                         :
XX-XXXXXXX                                                  :
           Debtor.                                          :
                                                            :


                                                      ORDER

                  Upon consideration of the voluntary chapter 11 petition filed on behalf of the debtor

“corporation,” as that term is defined in 11 U.S.C. § 101(9)(A),1 the debtor shall within 5 days of

the entry of this order file a copy of the resolution of the board of directors, certificate of corporate

vote, or other evidence of the signing officer’s or agent’s authority to file the petition on behalf of

the corporation.

                  ENTERED at Pittsburgh, Pennsylvania.




                                                       _____________________________________
                                                         ____
                                                           ____
                                                           __ ______
                                                                  ______________
                                                                             ___
                                                                              __________________
                                                        GREGORY
                                                       GREGO  OR Y L. TADDONIO
                                                                RY     TADDON    NIO
                                                        UNITED
                                                       UNITE ED STATES BANKRUPTCY JUDG     JUDGE
Dated: February 24, 2021

    CM: Debtor




1
         “The term ‘corporation’ . . . includes--(i) association having a power or privilege that a private corporation,
         but not an individual or a partnership, possesses; (ii) partnership association organized under a law that makes
         only the capital subscribed responsible for the debts of such association; (iii) joint-stock company; (iv)
         unincorporated company or association; or (v) business trust.” 11 U.S.C. § 101(9)(A).



{00031671 - 2/24/2021 08:58 AM}
